     Case 4:19-cv-00715 Document 112 Filed on 04/19/21 in TXSD Page 1 of 1

                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS


Jillian Ostrewich, et al.

v.                                               Case Number: 4:19−cv−00715

Diane Trautman, et al.




                                 Notice of Setting

A proceeding has been set in this case as set forth below.

BEFORE:
Magistrate Judge Andrew M Edison
LOCATION:
by video
United States District Court
515 Rusk Street
Houston, TX 77002


DATE: 5/18/2021
TIME: 10:00 AM
TYPE OF PROCEEDING: Motion Hearing
RE: Motion for Summary Judgment − #74
Motion for Summary Judgment − #76


Date: April 19, 2021                                         Nathan Ochsner, Clerk
